Citation Nr: 0020571	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99 - 01 290	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 20 percent for a seizure 
disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945, when he was issued a Certificate of Disability 
for Discharge.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a rating in excess of 10 
percent for the veteran's service-connected seizure disorder, 
diagnosed as grand mal epilepsy.  During the pendency of this 
appeal, a rating decision of July 1998 granted an increased 
rating of 20 percent for the veteran's seizure disorder.  The 
veteran has continued his appeal for a higher rating for that 
disability.  

This case was previously before the Board in December 1999, 
and was Remanded to the RO to afford the veteran a previously 
requested hearing before a traveling Member of the Board.  
Although the requested hearing was scheduled and the veteran 
notified of the time, date, and place of that hearing, he 
failed to report at the appointed time or to request a 
postponement and rescheduling.  The case has been returned to 
the Board for further appellate consideration based upon the 
current record.

In an Informal Hearing Presentation, submitted to the Board 
in May 2000, the veteran's national service organization 
representative raised the issue of clear and unmistakable 
error in the rating action of January 6, 1977, which 
addressed the issue of service connection for cardiovascular 
disease as secondary to his service-connected epilepsy and 
nonservice-connected residuals of venereal infection.  In 
response to a request for clarification, the veteran's 
representative submitted another Informal Hearing 
Presentation, dated in July 2000, which clearly sets out the 
basis for the allegations of clear and unmistakable error, 
both in the rating decision of January 6, 1977, and in the 
rating decision of July 12, 1983.  That issue is not properly 
before the Board, but must be initially reviewed and 
adjudicated by the RO.  Accordingly, the issue of whether the 
rating decisions of January 6, 1977, and July 12, 1983 were 
clearly and unmistakably in error is referred to the RO for 
further action as required.  


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 20 percent 
for a service-connected seizure disorder is plausible because 
he has claimed an increase in the severity of that disability 
and submitted supporting medical evidence.  


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 20 percent 
for a service-connected seizure disorder is well grounded.  
38 U.S.C.A.§§ 1110, 1155, 5107(a) (West 1991);  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  The record reflects that the veteran 
appealed the denial of his claim for a rating in excess of 10 
percent for his service-connected seizure disorder, that he 
presented competent medical evidence in support of his claim, 
and that he has continuously pursued that claim.  The Board 
concludes that the veteran's claim for a rating in excess of 
20 percent for a seizure disorder is well grounded.


REMAND

The veteran's service medical records show that he had 
multiple seizures during active service, and that in August 
1945 he was granted a Certificate of Disability for Discharge 
based upon a finding of unfitness for further military 
service due to an idiopathic grand mal epilepsy, moderately 
severe, characterized by tonic and clonic contractures, 
frothing at the mouth, and opisthotonos.  It was found that 
the veteran's epileptic disorder had existed since age 10, 
and was not aggravated by active service.  

A rating decision of August 1945 granted service connection 
for grand mal epilepsy based on inservice aggravation of that 
disorder, evaluated as 30 percent disabling.  Following VA 
examination, a rating decision of December 1948 reduced the 
evaluation for the veteran's service-connected grand mal 
epilepsy from 30 percent to a noncompensable rating.  
Following receipt of medical evidence showing renewed seizure 
activity in January 1997, a rating decision of January 1998 
increased the evaluation of that disability to 10 percent 
under a liberalizing law, effective September 15, 1975, which 
revised the rating schedule as it pertained to epileptiform 
disorders.  

The evidence in this case shows that the veteran was admitted 
to the Emergency Room, VAMC Cleveland, in January 1997 with 
complaints which included mental status changes since the 
previous day, followed by nocturnal incontinence and 
"slowness", with diminished communication.  On examination, 
the veteran was noted to act and move quite slowly.  He was 
transferred to Metrohealth Medical Center for further 
evaluation. 

A hospital summary and treatment records from Metrohealth 
Medical Center, dated in January and February 1997, show that 
the veteran was admitted with complaints of change in mental 
status, headache, and urinary incontinence.  Upon admission, 
he developed five generalized tonic-clonic seizures.  A CT 
scan of the head revealed a calcified left frontal mass with 
surrounding atrophy, a generalized atrophy, and white matter 
ischemic microangiopathy, without evidence of vasogenic 
edema, thought to be consistent with an old healed brain 
abscess and not to be an acute process.  Following the CT 
scan, the veteran went into a state of status epilepticus, 
becoming acidotic and hypoxic, and requiring intubation and 
transfer into intensive care.  He was started on multiple 
seizure medications, including Dilantin and Phenobarbital, 
and antibiotics for possible meningitis.  A magnetic 
resonance imaging (MRI) examination revealed that the frontal 
lobe mass was most likely a cavernous angioma.  The veteran 
was thought most likely to have a borrow encephalitis 
syndrome.  A history of meningitis two years previously was 
noted.  The medical history and examination report showed a 
diagnostic impression of cognitive deficits and generalized 
weakness following presumed viral meningitis/encephalitis.  

Following stabilization, the veteran was transferred to the 
Brain Injury Unit for further evaluation, speech therapy, 
cognitive therapy, memory notebook training, and was switched 
from Dilantin to I.V. Phenobarbital.  He was found to be 
unable to perform three-object recall after five minutes, his 
responses were extremely slow, and interpretation of 
similarities was concrete.  At the time of discharge, the 
veteran was able to complete minimal-level cognitive tasks 
with 90-100 percent accuracy, and seizures medication was 
changed to Tegretol.  Mild to moderate cognitive deficits 
were present in areas of writing, problem solving, and 
orientation.  The diagnoses were viral meningoencephalitis, 
meningitis two years ago, and gout.  

In April 1997, the veteran was seen in the Meridia South 
Pointe Hospital emergency room after slumping over in church 
and subsequently being dazed and incoherent, without gross 
seizure activity.  The veteran was unable to remember whether 
he had taken his seizure medications that day.  Although he 
denied loss of consciousness, he was unable to remember what 
had happened.  The diagnosis was near-syncope versus seizure, 
and orthostatic hypotension, and he was transferred to 
Metrohealth Medical Center for further evaluation.  

A May 1997 letter from Kenneth Frisof, MD, stated that the 
veteran had been admitted to Metrohealth Medical Center in 
January 1997 for what was diagnosed as viral 
meningoencephalitis; that he remained at that facility for 
two weeks and spent an additional two weeks in a 
rehabilitation facility; that the attending medical 
specialists felt that the veteran was more susceptible to 
that attack of meningitis because of the calcification and 
scarring from his previous meningitis when in the 
military[sic]; and that the veteran had experienced mild 
residual symptoms for an additional three months following 
discharge.  

A hospital summary and treatment records from Meridia South 
Pointe Hospital, dated in April 1998, shows that the veteran 
was admitted after suffering a generalized seizure followed 
by respiratory failure.  While being transported by 
ambulance, the veteran developed further seizure activity 
and, while in the emergency room, further seizure activity 
occurred and he was intubated.  The veteran's history of 
epilepsy since age 9 was noted, with scattered seizures 
throughout his life, most recently in January 1997 when he 
was admitted to Metrohealth Medical Center and started on 
Tegretol.  On initial examination, the veteran remained 
somnolent and unable to maintain visual contact for any 
length of time.  The reporting physician indicated that the 
veteran's seizures were generalized motor seizures, with a 
premonitory aura and followed by a post-ictal phase, with 
tongue-biting and occasional urinary incontinence.  His 
seizures were highly variable in frequency, and the examiner 
indicated that the veteran probably had a small number of 
seizures throughout his life.  The impression was seizures 
secondary to underlying epilepsy, and the examiner indicated 
that the exact classification could not be determined, 
although the history of prior aura suggested a simple partial 
seizure with secondary generalization.  The underlying 
etiology was thought to be a structural lesion in the left 
frontal lobe.  

Following admission, the veteran's postictal somnolence and 
acidosis improved; however, his uncontrolled seizure activity 
continued, and he was placed on anticonvulsive medications.  
A CT scan of the head revealed focal calcifications within 
the frontal lobe on the left, having the appearance of 
dystrophic calcifications possibly from previous inflammatory 
disease, with no evidence of an current acute process or 
intracranial bleeding.  The discharge summary included a 
diagnosis of uncontrolled epilepsy, his discharge medications 
were Tegretol and Dilantin.  The veteran was cautioned not to 
drive, and instructed to follow-up with his physician for 
seizures.

A report of VA neurological examination for epilepsy, 
conducted in April 1999, cited the veteran's history of 
seizures beginning at age 8 or 9, with resulting discharge 
from military service in 1945, and multiple seizures in 
January 1997, lasting over a period of three hours and 
resulting in his hospitalization.  The veteran stated that 
with the smaller seizures, he loses consciousness partially, 
with awareness but inability to speak.  He indicated that he 
had no warning of the coming of major or minor seizures, and 
the examiner noted that the veteran was status epilepticus in 
January 1997.  The veteran was unable to estimate the 
duration of seizures, or to state whether he had seizures 
when he slept or experienced postictal paralysis, but stated 
that he lost consciousness completely with major seizures, 
with biting of the tongue and lips, incontinence of urine, 
and postictal confusion continuing for an unknown period.  
The veteran reported that his last seizure was in January 
1998, although the record showed that it was in April 1998.  

The veteran's brother-in-law reported that he had witnessed 
some of the veteran's major seizures which had resulted in 
his hospitalizations.  The veteran was still having small 
seizures, most recently in February, which were described by 
the veteran's daughter as appearing to be asleep, but moaning 
and shaking for a period of approximately five minutes, 
followed by confusion for about a week.  No diagnostic tests 
were performed on examination.  The examiner noted that the 
veteran was currently taking Phenytoin, an anticonvulsant, 30 
mgs., twice daily, and 100 mgs., once daily.  The diagnosis 
was seizure disorder with both grand mal and lesser seizures 
which the examiner stated that he was unable to identify 
based upon the available information.  

The Board notes that grand mal epilepsy is rated under the 
General Rating Formula for Major Seizures, while petit mal 
epilepsy is rated under the General Rating Formula for Minor 
Seizures.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4, 
§§ 4.121, 4.124a, Diagnostic Codes 8910-8914 (1999).  
Additional regulations provide that a nonpsychotic organic 
brain syndrome will be rated separately under the appropriate 
diagnostic code (e.g., 9304 or 9307).  In the absence of a 
diagnosis of non-psychotic organic psychiatric disturbance 
(psychotic, psychoneurotic or personality disorder) if 
diagnosed and shown to be secondary to or directly associated 
with epilepsy will be rated separately.  The psychotic or 
psychoneurotic disorder will be rated under the appropriate 
diagnostic code.  The personality disorder will be rated as a 
dementia (e.g., diagnostic code 9304 or 9307). 

With respect to epilepsy and unemployability, rating 
specialists must bear in mind that (1) the epileptic, 
although his or her seizures are controlled, may find 
employment and rehabilitation difficult of attainment due to 
employer reluctance to the hiring of the epileptic; 

(2) Where a case is encountered with a definite history of 
unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment; 

(3) The assent of the claimant should first be obtained for 
permission to conduct this economic and social survey.  The 
purpose of this survey  is to secure all the relevant facts 
and data necessary to permit of a true judgment as to the 
reason for his or her unemployment and should include 
information as to: (a) Education; (b) Occupations prior and 
subsequent to service; (c) Places of employment and reasons 
for termination; (d) Wages received; (e) Number of seizures. 
(4) Upon completion of this survey and current examination, 
the case  should have rating board consideration. Where in 
the judgment of the  rating board the veteran's 
unemployability is due to epilepsy and  jurisdiction is not 
vested in that body by reason of schedular  evaluations, the 
case should be submitted to the Director,  Compensation and 
Pension Service.

The Board notes that the evidence in this case discloses that 
the veteran was admitted to the Emergency Room, VAMC 
Cleveland, in January 1997 with complaints which included 
mental status changes since the previous day, followed by 
nocturnal incontinence and "slowness", with diminished 
communication.  On examination, the veteran was noted to act 
and move quite slowly.  Following transfer to Metrohealth 
Medical Center, he was again noted to have complaints of 
change in mental status, headache, and urinary incontinence.  
The examination report showed a diagnostic impression of 
cognitive deficits and generalized weakness following 
presumed viral meningitis/encephalitis.  After transfer to 
the Brain Injury Unit for further evaluation, speech therapy, 
cognitive therapy, memory notebook training, the veteran was 
found to be unable to perform three-object recall after five 
minutes, his responses were extremely slow, and 
interpretation of similarities was concrete.  At the time of 
discharge, the veteran was able to complete minimal-level 
cognitive tasks with 90-100 percent accuracy, and seizures 
medication was changed to Tegretol.  Mild to moderate 
cognitive deficits were present in areas of writing, problem 
solving, and orientation.  The diagnoses were viral 
meningoencephalitis, meningitis two years ago, and gout.  

The record shows that the veteran has not been afforded an 
examination to determine the nature, extent, and etiology of 
any nonpsychotic organic brain syndrome found present.  
Further, it is not clear that the RO considered the above-
cited clinical findings in reaching its determination as to 
the severity of the veteran's epileptic seizures, or that 
appropriate consideration was given to the effect of the 
service-connected seizure disorder on the veteran's 
employability.  The Board further notes that, although the 
veteran is reported to have undergone hospitalization for 
meningitis two years prior to his January 1997 hospital 
admission, no records of that hospitalization have been 
obtained, and the diagnosis of a prior meningitis in the 
veteran has not been documented.  Further, although the 
veteran is shown to have been transferred in April 1997 from 
Meridia South Pointe Hospital emergency room to Metrohealth 
Medical Center for further evaluation, records of the 
veteran's April 1997 treatment at Metrohealth Medical Center 
following transfer are not associated with the claims folder.  
Finally, the VA examination conducted in April 1999 did not 
provide information adequate to properly rate the veteran's 
seizure disorder, including type and frequency.  In view of 
the above, the Board finds that further action on the part of 
the RO is required prior to further appellate consideration.

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions: 

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom seizure disorder since January 1997.  
The RO should specifically request 
medical records of the veteran's 
treatment at Metrohealth Medical Center 
in April 1997, and additional medical 
evidence should be requested from Kenneth 
Frisof, MD, the veteran's treating 
physician.  In addition, the RO should 
ask the veteran to provide specific 
information about his hospitalization for 
meningitis in approximately 1995.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The veteran should be asked to 
complete and submit VA Form 21-8940, and 
should be asked to provide information 
sufficient to ascertain whether seizures 
are a determining factor in his inability 
to obtain employment.  

3.  Thereafter, the RO should schedule a 
special VA psychiatric examination of the 
veteran by specialists who are qualified 
to evaluate and diagnose both 
epileptiform disorders and nonpsychotic 
organic brain syndrome and who have not 
previously examined or treated the 
veteran.  The examination is to be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations, and all 
appropriate studies, including 
psychological testing, are to be 
performed.  The examiners should 
determine the nature, extent, frequency 
and etiology of the veteran's seizures, 
as well as the extent, etiology and 
correct diagnosis of any nonpsychotic 
organic brain syndrome found to be 
present.  The claims file must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
If a nonpsychotic organic brain syndrome 
is diagnosed, the examiner should offer 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that such nonpsychotic organic brain 
syndrome was caused or worsened by the 
veteran's service-connected seizure 
disorder.  The examiners must assign a 
Global Assessment of Functioning Score 
which is consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION (DSM-IV), and explain what the 
assigned score means.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
claims folder and that all requested 
opinions have been provided in full.  If 
all opinions have not been provided, the 
examination report must be returned as 
inadequate for rating purposes.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for a 
service-connected seizure disorder, to 
include entitlement to a separate rating 
for nonpsychotic organic brain syndrome, 
and a total rating based on 
unemployability due to the manifestations 
of the veteran's seizure disorder.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

